Title: To Thomas Jefferson from Albert Gallatin, 25 May 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                                                
                            
                            
                        on or before 25 May 1807
                     
                        
                  Proposals &c. for a light house on St. Simon’s island in Georgia.
                        The light house was authorized in 1804: the ground procured & a cession obtained same year; notification
                            issued, in 1805; and proposals received in March 1806: but the lowest, vizt. Gould’s at 12,000 dollars exceeding the
                            appropriation, nothing could be done. Congress have made last session a sufficient appropriation; and it is now proposed,
                            if the President approves to accept Gould’s proposals. The durability of tabby has been ascertained. The blocks of the old fort & houses built at Frederica by Lt. Oglethorpe being
                            in a perfect state of preservation, and as hard as stone or Roman mortar—
                        
                            A. G.
                        
                    